Allowance
Claims 1-3, 5-10, 12-17 and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Though the prior art US Patent 8,442,769 (Phillips) discloses a method for determining depths of wells (“obtaining a plurality of raw depth measurements for a wellbore; obtaining survey data about a bottom hole assembly; obtaining depth compensation information; calculating a plurality of compensated depth measurements from the raw depth measurements and the depth compensation information” (Abstract)), the method comprising:
wherein the first projected location of the BHA is determined responsive to a plurality of sensor readings (“Known survey techniques as used herein encompass the utilization of a variety of methodologies to estimate wellbore position, such as using sensors” (Col 5, Ln 26));
determining a second projected location of the BHA at the same depth using a minimum curvature method (“The term " True Vertical Depth" describes the vertical distance from a point in a well to a reference point at surface and is calculated using direction and inclination survey stations located above this point assuming a certain borehole profile between stations (for example, minimum curvature)” (Col 16, Ln 4));
calculating a difference between the first projected location of the BHA and the second projected location of the BHA (“The error introduced in direction and inclination or depth measurements at any survey station or any discrepancy between the assumed and actual wellbore profile contributes to the overall error in TVD” (Col 16, Ln 8));
The error introduced in direction and inclination or depth measurements at any survey station or any discrepancy between the assumed and actual wellbore profile contributes to the overall error in TVD” (Col 16, Ln 8), “Without such correction a systematic error, which accumulates with depth, will be introduced” (Col 7, Ln 20)); 
correcting, without delay during drilling of the well, a first gamma log for the well based on the plurality of differences (“Apply depth correction to the raw uncompensated static and Continuous Direction and Inclination ("CDNI") surveys, resulting in depth corrected surveys” (Col 8, Ln 37), “the continuous surveys taken while drilling are compensated for depth” (Col 11, Ln 44) “it is desirable to save valuable drilling time, especially in low data rates conditions, where the survey transmission can take several minutes to the surface and some drillers cannot proceed without an accurate stationary survey”  (Col 6, Ln 11));
 generating a true vertical depth (TVD)-corrected log from the corrected first gamma log (“From the compensated depth correlated with the survey measurements, a high fidelity wellbore trajectory is calculated 210” (Col 10, Ln 5), “These depth corrections along with continuous survey measurements allow better optimization of the rig operations time while minimizing errors in logs and positional measurements to within a desired range” (Col 14, Ln 5) “The high fidelity wellbore trajectory as calculated in step 210 results in more accurate determinations of True Vertical Depth (TVD)”  (Col 15, Ln 64), “The high fidelity wellbore trajectory as calculated in step 210 results in greater depth and direction and inclination accuracy at each survey station as well as provides continuous trajectory measurement (no need to assume a certain profile between stations) which results in more accurate TVD calculation” (Col 16, Ln 13));
based on the TVD-corrected log, controlling drilling of the well including modifying a drilling parameter used for drilling of the well (“the high fidelity wellbore trajectory enables various drilling applications, including steering the wellbore 212, reducing the time that drilling is halted 214, and performing one or more drilling calculations 216” (Col 10, Ln 15));
US Publication 2013/0032401 (Edbury) teaches determining a first projected location of a bottom hole assembly (BHA) at a depth of a survey station of a well being drilled (“determined in real time based on a position of the hole at the last survey, a position at a projected current location of the bit, and a projected position of the bit” [0023]); and 
US Patent 5,419,405 (Patton) teaches “The near-bit sensors 86 may include formation logs such as gamma-ray” (Col 7, Ln 47);
 the prior art fails to teach or suggest the further inclusion of:
determining a third projected location of the BHA at a second depth of a second survey station of the well, wherein the third projected location of the BHA is determined responsive to a plurality of sensor readings:
determining a fourth projected location of the BHA at the second depth using a minimum curvature method;
calculating a second difference between the third projected location of the BHA and the fourth projected location of the BHA; and

Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
Each remaining claims depends upon independent claims 1, 8 and 15 and thus is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/C.Y.L/Examiner, Art Unit 2864   

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857